MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2010-2 Collection Period 07/01/10-07/31/10 Determination Date 8/9/2010 Distribution Date 8/16/2010 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 2 . Collections allocable to Principal $ 3 . Purchase Amount allocable to Principal $ 4 . Defaulted Receivables $ 5 . Pool Balance on the close of the last day of the related Collection Period $ (Ln1 - Ln2 - Ln3 - Ln4) 6 .
